NON-FINAL REJECTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 13 and 14 must be shown or the feature(s) canceled from the claim(s).  In particular, the “snap-fit connection” and “a glue at contact surfaces around zones where the body and the holder are coupled to each other”. No new matter should be entered.
The drawings are further objected to because of the following.  
(a) Figures 1a and 1b, the lead arrows (101 in figure a and b; 100 in figure b) are facing the wrong direction, the lead lines should extend from the reference numeral and terminate in the direction of or at the combined/assembled apparatus.
(b) Figure 3c. Item 210 lacks proper crosshatching.
(c) Figure 4a. There are unreferenced dashed lines in the figure 4a. It is unclear what these dashed lines represent and appear to only clutter what otherwise is being depicted. 

    PNG
    media_image1.png
    210
    655
    media_image1.png
    Greyscale

The above indicated areas improperly cross hatch the sectional view wherein a single cross hatch line apparently crosses multiple pieces. Each individual piece that is cross hatched should have its’ own crosshatching (via line spacing and line direction) such that it clearly distinguishes between adjacent pieces. Further note that the type of crosshatching used is indicative of the preferred materials. For instance the cross hatching provided in figure 4b indicates that everything is made of metal.
(e) Figure 4c. All parts subject to the crosshatching lack proper crosshatching. Further note that the diaphragm 310 is being indicated as metal and not a resilient material.
(f) Figure 5.
 
    PNG
    media_image2.png
    441
    826
    media_image2.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Intended Use
Throughout the claims Applicant makes use of claim language that is drawn to an intended use, wherein intended use is typically (but not always) indicated by the word “for” and extends to the next punctuation mark. Intended use is not a required limitation of the claims.  In general, the examiner will place intended use phrases in reduced italic font to indicate the phrase as (intended use) to assist Applicant with the examiner’s interpretation and future amendments. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Appropriate correction is required.
Claim 1 line 2 should be, “[[C]]comprising”
Claim 1 line 12 should be, “…the holder [[,]] at three…” because the comma appears to break up a singular thought.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 line 2, the term “substantially” is undefined by the claim, is further undefined by the written description, and one of ordinary skill in the art would not be able to ascertain the requisite degree by which the prior art would need to achieve the claim language, thus it is unclear how to interpret the term. The Examiner suggests removal of the term. 
Claim 3 line 3 and claim 16 line 2. “a central portion of the diaphragm” has redundant antecedent basis with claim 1 lines 6-7, and therefore lacks proper antecedent basis because it is unclear how many “central portion(s)” are being claimed. As best understood there is only 1 central portion of the diaphragm.
Claims 2, 4-15, and 17-20 are rejected based upon dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, claim(s) 1-3, 10, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)/(2) as being anticipated by Zelson (US 2004/0250864).
Regarding claim 1, Zelson discloses a valve (figures 1-10) for (intended use) one-way transfer of air from vacuum storage bags, Comprising: a body (best seen in figures 2-3 as the left instance of 60, and in figures 7-8A as item 64, or figures 10-11A as item 74) a substantially (see 35 USC 112 Rejection above) flat diaphragm (items 12 and 14) made of a flexible (see at least paragraph [0053] line 5, “flexible retaining arms 12) material, and a holder (seen as the right instance of 60, or 66, or 68 pending the embodiment) for (intended use) securing the diaphragm to the body; wherein the body comprises an air passag(not individually labeled, generally indicated by “f”), the diaphragm has a first position (as depicted in figures 2, 7-8A, 9A, and 10-11A ) where said air passage is covered by a central portion (14) of the diaphragm blocking an air flow (the material worked upon by an apparatus is not germane to the patentability of the apparatus itself, regardless see at least the last 5 lines of paragraph [0055], in particular “a gas” ) through the air passag(best seen in figure 2A) where the central portion (as depicted in each embodiment) between the body and the holder, at three or more distinct edge portions of said diaphragm (12 and 14, see the annotated ovals below wherein the “securing” is formed monolithically with item 22 at item 12).  


 
    PNG
    media_image3.png
    343
    340
    media_image3.png
    Greyscale

Regarding claim 2, Zelson further discloses wherein the diaphragm is secured between the body and the holder
Regarding claim 3, Zelson further discloses wherein the three or more distinct edge portions of the diaphragm are evenly distributed (as depicted in annotated figure 1 above) around a central portion of the diaphragm.  
Regarding claims 10, 19, and 20, Zelson further discloses wherein the central portion (14) of the diaphragm (12 and 14) has a concave region (without further limitation, best seen in figure 2 at the lead line of 14 when viewed from filler 52) protruding towards the air passage.  
Regarding claim 16, Zelson further discloses wherein the four distinct edge portions of the diaphragm are evenly distributed (as depicted in the annotation above) around a central portion of the diaphragm.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As best understood, claims 4, 5, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zelson (US 2004/0250864) as applied to claims 1-3 above, and further in view of Carlson (US 4117856).
Regarding claims 4, 17, and 18, Zelson does not disclose wherein the three or more distinct edge portions have protrusions partly forming an edge of a theoretical closed geometrical shape corresponding to a groove for (intended use) receiving the protrusions located on the body or on the holder … rather Zelson utilizes a single monolithic ring (generally indicated at 22 in figure 3) having two protrusions 24 (one upstream and one 
Carlson teaches a diaphragm check valve (figure 1, item 30, take note of the crosshatching indicating it as being made of a resilient material) sandwiched between a holder (16) and a retainer (32), wherein three or more (see at least column 3 line 26, “a plurality of legs”) distinct edge portions (generally indicated at the ends of “legs” 36 best seen in figure 2) forming an edge of a theoretical closed geometrical shape (circular) corresponding to a grove (the groove formed by retainer 32 in which rests legs 36) for receiving the protrusions (38) located on the body or on the holder.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize a plurality of arms (Carlson 36) having individual protrusions (Carlson 38) retained in a groove (formed by Carlson retainer 32) as taught by Carlson in place of the monolithic shared protrusions of Zelson for the purpose/motivation of retaining a resilient material check valve diaphragm within the boundaries of a groove, wherein the amount of material would be reduced when compared to the retaining means of Zelson. 
Regarding claim 5, Both Zelson and Carlson disclose/teach wherein the closed theoretical geometrical shape is circular (wherein the outer most points of the diaphragm as set forth above form points along the circumference of circles.  

As best understood, claims 1, 7, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvo et al. (US 2009/0257688, herein after “Calvo”) in view of Zelson (US 2004/0250864).
Regarding claims 1 and 7, Calvo discloses a resilient material check valve (figures 2-14) for a vacuum bag (item 4 see at least title and abstract) having a body (14) and a holder (16) which retain a resilient material check valve (42, figures 9-14) retained between the body and holder via a singular radial protrusion (44) which is received in a groove (60), wherein the holder has an opening (34), a projection (generally indicated at 50) of the opening surrounds the air passage and the holder comprises a pivotable lid (18), wherein in at a closed position (as depicted in figure 9), the pivotable lid closes the opening in an airtight fashion (see at least the last 7 lines of paragraph [0045]).  While Calvo discloses a single point protrusion (44) connected between the body and holder, Calvo does not disclose 3 or more distinct points of connection.
Zelson as applied to claim 1 above teaches a resilient material check valve having 3 points of retainment (figure 4) and 4 points of retainment (figures 1 and 9).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize a check valve having 3 or 4 points of retainment as taught by Zelson for the resilient material check valve of Calvo for the purpose of providing a check valve which would still be operation in the event one or more of the retaining arms become broken/inoperable and/or for the purpose of keeping the resilient material check valve centered during changes in temperature (a single point of retainment would cause a shift in the centering of the vale during expansion/contraction, whereas multiple points keep the valve centered).
	Regarding claim 11, Calvo further discloses wherein the pivotable lid (18) comprises at least two circular concentric ribs (best seen in figure 7, items 64 and 58) of 
Regarding claim 12, Calvo further discloses wherein the holder and the body are coupled with each other in an irreversible fashion such that disassembling the valve is only possible by destruction of the valve.  
Note that Applicant’s disclosure (paragraph 3 of page 8 as labeled) cites examples of what meets the claim language namely, “e.g. a snap-fit or even more preferably a tight fit connection, which is preferably reinforced by glue at contact surfaces around zones through where the body and the holder are coupled to each other.” Page 3 left column line 6 of Calvo establishes that, “The cap base is press-fit onto the valve base such that it cannot be removed easily”. See annotated figure 8 below.

    PNG
    media_image4.png
    256
    1230
    media_image4.png
    Greyscale

Regarding claim 13, Calvo further discloses wherein the coupling is effectuated through a snap-fit (seen as press-fit in view of the drawing annotation) connection.  
Regarding claim 15, Calvo further discloses a vacuum storage bag (see at least title and abstract) 

As best understood, claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvo et al. (US 2009/0257688, herein after “Calvo”) in view of Zelson (US 2004/0250864), further in view of Bonham et al. (US 2017/0173322, herein after “Bonham”).
Calvo in view of Zelson disclose or teach all of claim 13.
Calvo further discloses in paragraph [0034}, “The cap base is press-fit onto the valve base such that it cannot be removed easily (to reduce the risk of losing the cap).”
Calvo does not disclose wherein the snap-fit connection is reinforced by a glue at contact surfaces around zones where the body and the holder are coupled to each other.
Bonham teaches (Figure 7E) a valve assembly (700) having coupling (716 and 736) which is joined by [paragraph 0317], “In some embodiments, attachment between mating-end 716 and complimentary-mating-end (e.g., 736, 836, or 936) may be by one or more of: ultrasonic welding, heat welding, solvent bonding, chemical adhesive, snap fit, friction fit, press fit, and/or the like. In some embodiments, such attachment may be intended to be permanent.”
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use glue/adhesive as taught by Bonham in addition to 

Allowable Subject Matter
Claims 6, 8, and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 6, none of the cited prior art, discloses or teaches wherein a sum of angles covered by the three or more distinct edge portions around the central portion of the diaphragm is within a range of 170 degrees and 190 degrees
Regarding claims 8 and 9. In combination with the other cited limitations, none of the cited prior art suggests that an airtight contact takes place between the lid and the holder at the coupling regions in addition to having a check valve. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10274094 discloses a 3 armed diaphragm valve (figure 5) having substantial structure similar to Applicant’s claimed invention but is not considered to be of particularly better value than those utilized above. US 2012/0256114 discloses (figure 20 protrusions for retaining a diaphragm valve. US 8016261 discloses (figure 2) a 4 armed diaphragm valve for a bag but lacks protrusions. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Monday-Friday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system call, 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	


/MICHAEL R REID/Primary Examiner, Art Unit 3753